Citation Nr: 0842167	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  08-15 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than August 1, 2005, 
for payment of additional compensation for a dependent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from January 1952 to August 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2007 determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) above, which 
established entitlement to payment of additional compensation 
for one dependent, effective August 2005.  

In October 2008, the veteran and his wife testified before 
the undersigned Veterans Law Judge at a Travel Board hearing 
at the RO.  A transcript of the hearing is associated with 
the claims file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In September 1953, the veteran submitted a Declaration of 
Marital Status, notifying VA of his marriage to M.A.R., in 
January 1952.  

2.  In an October 1953 rating decision, the RO granted 
service connection for shell fragment wounds of the left leg 
and right knee, and scars associated with the shell fragment 
wounds.  The veteran's combined disability rating was 40 
percent, effective from August 15, 1953.  The veteran 
received disability compensation for himself only, without 
additional compensation for any dependents.  

3.  On July 19, 2006, the veteran submitted an informal claim 
for entitlement to payment of additional compensation based 
on dependents.  




CONCLUSION OF LAW

There is no legal entitlement to an effective date earlier 
than August 1, 2005, for payment of additional compensation 
for a dependent.  38 U.S.C.A. §§ 5110(g), 5111 (West 2002); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist


The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159, 3.326(a) (2008).  In this case, however, 
VCAA notice is not required because this case involves a 
claim that cannot be substantiated as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive the Board should deny the 
claim on the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  

Indeed, the U.S. Court of Appeals for Veterans Claims has 
held that when the interpretation of a statute or regulation 
is dispositive of the issue on appeal, neither the duty to 
assist nor the duty to notify provisions of the VCAA are 
implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  The 
Board will proceed to evaluate the merits of this claim.




II.  Facts and Analysis

The veteran is seeking entitlement to an earlier effective 
date for payment of additional compensation based on a 
dependent.  

In general, the assignment of effective dates is governed by 
38 U.S.C.A. § 5110 (West 2002).  Subject to the provisions of 
38 U.S.CA. § 5101 (West 2002 & Supp. 2007), where 
compensation, dependency and indemnity compensation, or 
pension is awarded or increased pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue.  In no event shall such award or 
increase be retroactive for more than one year from the date 
of application therefore or the date of administrative 
determination of entitlement, whichever is earlier.  38 
U.S.C.A. § 5110(g).

In this context, prior to October 1978, the law allowed 
veterans with a disability of 50 percent of more to receive 
additional compensation benefits for a dependent spouse and 
children.  See Public Law 85-857, codified in 38 U.S.C. § 
315.  

Effective October 1, 1978, Public Law 95-479 amended the law 
to provide for payment of additional compensation benefits 
for dependents of a veteran whose service-connected 
disability was evaluated at least 30 percent disabling.  This 
amendment was codified in 38 U.S.C. § 315 (later recodified 
as 38 U.S.C.A. § 1115 (West 2002)).  

In July 2006, the veteran filed an informal claim for 
additional compensation based on dependents.  In June 2007, 
the RO established entitlement to additional compensation for 
one dependent, the veteran's spouse, M.A.R., effective from 
August 1, 2005.  The veteran argues that he has been rated 40 
percent disabling since October 1953, and, although VA knew 
he was married and had three children, he was not given 
notice of the 1978 change in VA law allowing additional 
benefits for veterans rated at 30 percent disabling or more.  
The veteran maintains that he did not receive any 
notification from VA regarding his entitlement to additional 
compensation based on dependents and had he been notified, he 
would have applied.  As such, the veteran argues that he is 
entitled to additional compensation for his spouse from 
October 1, 1978, the date of the liberalizing law allowing 
veterans rated at least 30 percent disabling to receive 
additional compensation for dependents.  

Review of the record reveals that, in September 1953, the 
veteran submitted a Declaration of Marital Status notifying 
VA of his marriage to M.A.R., in January 1952.  In a 
subsequent rating decision dated October 1953, the RO granted 
service connection for shell fragment wounds of the left leg 
and right knee, and scars associated with the shell fragment 
wounds.  The veteran's total combined disability rating was 
40 percent, effective from August 15, 1953.  He was notified 
of the RO's determination in November 1953 and was advised 
that payment of compensation could be affected by numerous 
situations, including changes in dependency status.  The 
veteran received compensation for himself only, without 
additional compensation for dependents.  

The evidentiary record does not contain any correspondence 
either from or to the veteran between January 1957 and the 
time of he filed his claim for additional compensation based 
on dependents in July 2006.  At the time of the last 
correspondence sent to the veteran in January 1957, the law 
in effect at that time provided for additional compensation 
benefits for veterans rated 50 percent or more under 
38 U.S.C.A. § 314.  

The Board notes that DVB Circular 21-78-10 provided guidance 
for the implementation of Public Law 95-479 and stated that a 
preprinted computer letter would be sent as soon as possible 
to all veterans in receipt of compensation from 30 percent to 
49 percent.  That letter was to advise veterans that the new 
law provided compensation on account of a spouse, child or 
dependent for veterans having service-connected disability of 
30 percent or more, and that, if the claim for those benefits 
and necessary supporting evidence were received before 
October 1, 1979, the increased compensation for dependents 
would be effective from October 1, 1978; otherwise, the 
increased compensation would be available from the date of 
receipt of the evidence.  


The veteran and his wife testified that they did not receive 
notification from VA regarding the change in law allowing 
veterans rated 30 percent or more disabling to receive 
additional compensation for dependents.  The veteran's 
representative also argued that the RO should have done more 
than send out a mass mailing informing veterans of the law 
change, especially considering that the RO had knowledge of 
the veteran's marriage.  

In this case, the RO noted that a copy of the letter was sent 
to all affected veterans on November 14, 1978.  Nevertheless, 
the veteran maintains that he did not receive any 
notification from VA regarding the liberalizing law.  The 
veteran and his wife testified as to two specific instances 
when they did not receive their mail and also testified that 
their mailman told them that approximately 1/2 percent of the 
mail is not properly delivered.  The veteran and his wife 
asserted that reasonable doubt should be resolved in favor of 
the veteran to find that the November 1978 letter was a part 
of the 1/2 percent and not properly delivered.  The Board has 
considered the veteran's argument.  However, while the claims 
file does not contain a copy of the letter, the law presumes 
that the letter was properly mailed.  See Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994), appeal dismissed, 53 F.3d 
347 (Fed. Cir. 1995) (Appellant's assertion that he never 
received the RO's decision and notice of the right to appeal 
was not clear evidence to the contrary to rebut the 
presumption that notice was properly mailed).  The veteran 
has not submitted any clear evidence which rebuts the 
presumption of regularity.  Thus, the November 1978 letter is 
presumed to have been properly mailed.  

As to the representative's argument that the RO should have 
done more than send out a mass mailing, the Board notes that 
VA's obligation to notify the veteran of potential benefits 
is not dispositive of this claim.  But see generally Lyman v. 
Brown, 5 Vet. App. 194, 197 (1993); Wells v. Principi, 3 Vet. 
App. 307 (1992) (holding that VA is under no obligation to 
notify eligible persons of possible entitlements or review 
the veteran's claims file to potential additional 
compensation benefits.)  Instead, 38 U.S.C.A. § 5110(g) has 
been found to require that an application be made pursuant to 
the liberalizing law or administration issue, and entitlement 
may not predate the new application by more than one year.  
See Lyman, 5 Vet. App. at 196; see also VAOPGCREC 9-94 (March 
25, 1994).  

In this case, the pertinent facts are undisputed.  The 
veteran was awarded VA disability compensation at a rate of 
40 percent disabling, effective August 15, 1953.  The veteran 
did not file his informal claim for additional compensation 
based on dependents until July 19, 2006.  There is no 
indication that the veteran intended to file a claim for 
additional compensation based on dependents at any time prior 
to July 2006.  Therefore, the earliest possible effective 
date for the grant of entitlement to additional compensation 
for a dependent is one year prior to date of application for 
benefits therefor, e.g., July 19, 2005.  See 38 U.S.C.A. § 
5110(g).  As such, the proper effective date for entitlement 
to additional compensation based on dependents is August 1, 
2005.  See 38 U.S.C.A. § 5111.  

The Board regrets that a more favorable determination could 
not be made in this case.  Although the Board is sympathetic 
to the veteran, the Board must apply the law as it exists, 
and the Board is bound by the laws codified in Title 38 of 
the United States Code and Code of Federal Regulations, which 
govern benefits administered by the Secretary of VA.  See 
Owings v. Brown, 8 Vet. App. 17, 23 (1995).  As the 
disposition of this claim is based on the law, and not the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

Entitlement to an effective date earlier than August 1, 2005, 
for payment of additional compensation for a dependent is 
denied.  



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


